

115 HR 6583 IH: Big Sand Wash Project Title Transfer Act
U.S. House of Representatives
2018-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6583IN THE HOUSE OF REPRESENTATIVESJuly 26, 2018Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize the Secretary of the Interior to convey certain lands and facilities of the Big Sand
			 Wash Project, Utah.
	
 1.Short titleThis Act may be cited as the Big Sand Wash Project Title Transfer Act. 2.DefinitionsIn this Act:
 (1)Acquired landsThe term Acquired Lands means those lands that were acquired by the Central Utah Water Conservancy District with Federal and District funds for the purpose of water storage and conveyance in the Big Sand Wash Facilities.
 (2)AssociationThe term Association means the Moon Lake Water Users Association, an association of 8 irrigation companies in Utah. (3)Big sand wash facilitiesThe term Big Sand Wash Facilities—
 (A)means the following features that are part of the Uinta Basin Replacement Project authorized by the Central Utah Project Completion Act (Public Law 102–575)—
 (i)the Big Sand Wash Dam, including the enlarged reservoir and outlet works; (ii)the Feeder Pipeline;
 (iii)the Feeder Diversion; (iv)the Roosevelt Pipeline; and
 (v)the Big Sand Wash Facilities; and (B)does not include—
 (i)the Moon Lake Dam and Reservoir; and (ii)the modified outlet works.
 (4)DistrictThe term District means the Central Utah Water Conservancy District, a political subdivision of the State of Utah with certain responsibilities for the implementation of the Central Utah Project Completion Act.
 (5)Duchesne countyThe term Duchesne County means the Duchesne County Water Conservancy District in Duchesne County, Utah. (6)Federal landsThe term Federal Lands means parcels of federally owned lands and easements acquired for the expansion of the Big Sand Wash Facilities, and includes those original, Association lands deeded to the United States in November 2001 as a permanent easement for the conveyance and storage of water and the right of ingress and egress.
 (7)Feeder diversionThe term Feeder Diversion means the diversion structure and appurtenances constructed in the Lake Fork River to divert water into the Big Sand Wash Project, and includes the property acquired by easement for the diversion structure and rights of egress and ingress to the property.
 (8)Feeder pipelineThe term Feeder Pipeline means the pipeline and appurtenances constructed from the Feeder Diversion to the Big Sand Wash Reservoir, and includes the property acquired by easement for the pipeline.
 (9)Roosevelt pipelineThe term Roosevelt Pipeline means the pipeline and appurtenances constructed to deliver project and non-project water from the Big Sand Wash Facilities for the Association and Duchesne County, and includes the property acquired by easement for the pipeline.
 (10)SecretaryThe term Secretary means the Secretary of the Interior or a designee of the Secretary. (11)Uinta basin replacement projectThe term Uinta Basin Replacement Project applies to the project that was authorized by the Central Utah Project Completion Act to enlarge the Big Sand Wash Dam and Reservoir, construct the Feeder Diversion, construct the Feeder Pipeline, construct the Roosevelt Pipeline, modify the Moon Lake outlet works, develop mitigation lands, and develop other facilities as required to complete project purposes.
			3.Conveyance of facilities and land
 (a)In generalSubject to subsection (b) and in consideration of the District assuming from the United States all liability for administration, operation, and maintenance of the Big Sand Wash Facilities, the Secretary shall convey to the District all right, title, and interest of the United States in and to the Acquired Lands, the Federal Lands, and the Big Sand Wash Facilities in existence on the date of the enactment of this Act.
 (b)ConditionsThe conveyance under subsection (a) shall not be completed until all of the following occur: (1)The District pays to the Secretary the net present value of the remaining repayment obligations identified in the Water Service Contract, Supplement No. 2, Contract No. 14–06–400–4286 and Block Notice Number UBRP1, as determined by Office of Management and Budget Circular A–129 (in effect on the date of the enactment of this Act). Such prepayment shall not affect the contract to deliver water between the District and Duchesne County and shall remedy all outstanding issues relating to the District’s expenditure of Federal funds for land acquisition.
 (2)The Association, the District, and Duchesne County enter into an agreement, only as mutually deemed necessary by the Parties, reflecting as much as possible the existing operating agreement, Agreement No. 01–07–40–R7020 dated November 15, 2001, that provides for the future operation of and delivery of water from the Big Sand Wash Facilities.
 (3)The Association and the District enter into an agreement to convey Acquired Lands, Federal Lands, the Feeder Diversion, and the Feeder Pipeline to the Association.
 (4)The Association and the District enter into an agreement that ensures the minimum stream flow requirements contained in the Final Environmental Assessment, section 203(a), Uinta Basin Replacement Project, dated October 2001.
 (5)The District and the United States enter into an agreement that ensures the minimum stream flow requirements contained in the Final Environmental Assessment, section 203(a), Uinta Basin Replacement Project, dated October 2001.
 (6)The District enters into an agreement to convey Acquired Lands and Federal Lands to the Utah Department of Transportation.
 (7)The District enters into an agreement to convey the Roosevelt Pipeline to Duchesne County. (c)Prepayment authorityThe District is hereby granted authority to prepay, at net present value as determined by Office of Management and Budget Circular A–129 (as in effect on the date of the enactment of this Act), all irrigation block notices associated with the Bonneville Unit of the Central Utah Project.
 (d)Payment of costsThe District shall pay any necessary and reasonable administrative and real estate transfer costs incurred by the Secretary in carrying out the conveyance authorized by subsection (a).
			(e)Compliance with environmental laws
 (1)In generalBefore conveying land and facilities under subsection (a), the Secretary shall comply with all applicable requirements under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.); and
 (C)any other law applicable to the land and facilities. (2)EffectNothing in this Act modifies or alters any obligations under—
 (A)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); or (B)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).
 4.Relationship to Uinta Basin Replacement ProjectAfter the conveyance authorized under section 3(a), the United States shall not be liable for damages arising out of any act, omission, or occurrence relating to the Big Sand Wash Facilities, Acquired Lands, and Federal Lands, except for damages caused by acts of negligence committed by the United States or by any employee or agent of the United States before the date of the conveyance, consistent with chapter 171 of title 28, United States Code.
 5.ReportIf the conveyance authorized by section 3(a) is not completed by the date that is 12 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report that—
 (1)describes the status of the conveyance; (2)describes any obstacles to completing the conveyance; and
 (3)specifies an anticipated date for completion of the conveyance. 